Exhibit 10.10
GRPAHIC [dovercorporation.gif]
 
Performance Share Award


DATE:      «Date»
TO:           «First_Name» «Last_Name»
  «Company_Name»


Here are the details for your performance share award:
 

Your target performance share award at the 100% level - «Target_perf_share_awd»
shares of Dover Common Stock The base year - «Base_year» The performance period
is the three-year period - «Perf_period»

 
The actual number of shares distributed to you will be based on the level of
total shareholder return (“TSR”) of Dover as set forth in the TSR Definition for
the performance period relative to the TSRs of a selected peer group of
companies, which performance levels and peer group are set forth in the
Performance Share Payout Table.


Your performance share award is subject to all the terms and provisions of the
Plan, which terms and provisions are expressly incorporated into and made a part
of the award as if set forth in full herein.  A copy of the Plan can be found on
www.dovercorporation.com/investorinformation.asp in the SEC Filings, Proxy
Filing on 3/24/2009 Appendix A.


In addition, your award is subject to the following:


1.  
Within two and one-half months following the end of the performance period,
Dover will distribute to you the shares of Dover Common Stock in payment of your
performance share award if Dover has reached certain levels of TSR in comparison
to the TSRs of the companies in its peer group as set forth in the Performance
Share Payout Table, and the other conditions of your award are satisfied.



2.  
By accepting this award, you hereby consent to the collection, use and transfer
of any personally identifiable information about you relating to your
participation in the Plan to Dover and its affiliates for the purpose of
administering this performance share award.  Your personal information may be
transferred to the United States, a jurisdiction that may not have an equivalent
level of data protection as the laws in your home country.  Dover and its
affiliates will take reasonable steps to ensure the security of your personal
information and to avoid unauthorized or accidental access, erasure or other
use.  Your personal information will only be held as long as necessary to
administer the Plan or this performance share award.  You may, at any time,
request access to your personal information held about you in connection with
this performance share award and make any necessary amendments to your personal
information or withdraw your consent.  Withdrawing your consent may affect Dover
and its affiliates’ ability to administer the performance share award.

 
3.  
Your award is not transferable by you other than by will or the laws of descent
and distribution.

 
4.
Dover and your employer reserve the right to amend, modify, or terminate the
Plan at any time in their discretion without notice.

 
 

        I hereby acknowledge and agree that I have reviewed the Plan and this
agreement and agree to the terms and conditions set forth herein and therein. By
signing and returning one copy of this award agreement, I hereby consent to the
collection, use and transfer of my personally identifiable information to Dover
and its affiliates for the purpose of administering the performance share award.
I further consent to the transfer of my personal information to the United
States, a jurisdiction that may not have an equivalent level of data protection
as the laws in my home country.             This award agreement shall only
become effective upon receipt by Dover of your signed copy of this agreement    
        __________________________________ ___________________________________  
  Employee President             __________________________________       Date  
                               Revised February, 2012          

 





 
 

--------------------------------------------------------------------------------

 



 


DATE:      «Date»
TO:           «First_Name» «Last_Name»
  «Company_Name»


Performance Share Payout Table


Peer Group Companies:


Subject to change, the following 38 companies constitute Dover’s peer group of
companies.  This group may change due to mergers, acquisitions, bankruptcies,
changes in business of other reasons deemed appropriate by the Compensation
Committee.


3M Company, Actuant Corp., Ametek, Inc., Amphenol Corp., Cameron International
Corporation, Carlisle Cos. Inc., Cooper Industries Inc., Corning Inc., Crane
Co., Danaher Corp., Eaton Corp., Emerson Electric Co., Flowserve Corporation,
FMC Technologies, Inc., Gardner Denver Inc., Honeywell International, Inc.,
Hubbell Incorporated, IDEX Corporation, Illinois Tool Works Inc., Ingersoll-Rand
Plc, Lennox International Inc., Nordson Corp., Pall Corporation, Parker-Hannifin
Corp., Pentair Inc., Precision Castparts Corp., Regal-Beloit Corp., Rockwell
Automation, Inc., Roper Industries Inc., Snap-On Inc., SPX Corporation, Teledyne
Technologies Inc., Textron, Inc., Thomas & Betts Corp., The Timken Company, Tyco
International Ltd., United Technologies Corp., Vishay Intertechnology Inc. and
Weatherford International Ltd.


Payout Formula:


Dover 3-year TSR Performance Relative to TSR. of Peer Group Companies
Payout Level
Payout Percentage of Target Grant
> 75th Percentile
Maximum
200%
50th Percentile
Target
100%
35th Percentile
Threshold
50%
< 35th Percentile
Below Threshold
0%



The formula will be applied on a sliding scale between the “Threshold” and
“Maximum” payout levels, based on Dover’s 3-year TSR relative to the TSR of the
peer group companies for the performance period.






---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------



TSR Definition


TSR = (change in stock price plus dividends) / (initial value)


Change in stock price is the difference in the closing price of a share of such
company’s common equity securities on the last trading day of the base year and
the closing price of a share of such company’s common equity securities on the
last trading day of the last year of the performance period.


Dividends equals dividends per share of such company’s common equity securities
paid during the performance period.


The initial value is the closing price of a share of such company’s common
equity securities on the last trading day of the base year.


If a peer group company has more than one class of common equity securities, TSR
for that company will be based on its class of publicly traded common equity
securities that has the highest aggregate market value of outstanding shares
held by non-affiliates, as set forth in the company’s most recent annual report.
